Citation Nr: 1511416	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a left arm disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right leg disability.

7.  Entitlement to service connection for a left leg disability.

8.  Entitlement to an initial disability rating in excess of 10 percent for postoperative residuals of a right clavicle fracture.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant, W.T.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) from February 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before a Decision Review Officer (DRO) in July 2011.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a left foot, right foot, left leg, and right leg disability and entitlement to a higher initial disability rating for residuals of a right clavicle fracture are REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the REMAND portion of the decision below.



FINDING OF FACT

The Veteran does not have, and has not had since filing his August 2009 claim, a diagnosed left arm, right arm, or left knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left arm, right arm, and left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided the required notice in November 2009.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran examinations in December 2009 and March 2012.  The examinations are adequate.  

While the December 2009 VA examiner did not review the claims file prior to examining the Veteran, the Veteran will not be prejudiced, as the March 2012 VA examiner did review the claims file, and collectively the examiners ultimately concluded that the Veteran did not have a left arm, right arm, or left knee disability.  Further, both examiners physically examined the Veteran, considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

In addition, to the extent that any opinions pertaining to the left arm, right arm, and left knee were not provided or inadequate, the Veteran will not be prejudiced.  As noted above, both examiners found the Veteran did not have a left arm, right arm, or left knee disability and, moreover, VA and private treatment records are silent for any such diagnosed disability other than the residuals of a right clavicle fracture, for which the Veteran is already service connected.  

The Veteran's July 2011 DRO hearing focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the DRO considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he has left arm, right arm, and left knee disabilities due to injuries from in-service parachute jumps.  See August 2009 Claim; July 2011 DRO Hearing pp. 2-3; January 2013 Substantive Appeal.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran is not entitled to service connection on any basis for a left arm, left knee, or right arm disability because the record lacks competent evidence of a currently diagnosed disability of the left arm or left knee, or any right arm diagnosis other than residuals of a right clavicle fracture, for which the Veteran is already service connected.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  The December 2009 and March 2012 VA examiners determined that the Veteran did not have a left arm, left knee, or right arm disability other than residuals of a right clavicle fracture, and VA and private treatment records are silent for any such diagnoses.  See December 2009 VA Examination (revealing no objective evidence of impairment of the left shoulder or left knee); March 2012 VA Examination (finding no functional loss or limitation related to the left knee).  

While the Veteran believes he currently has left arm and left knee disabilities and an additional right arm disability, he is not competent to provide diagnoses in this case.  See July 2011 DRO Hearing pp. 2-3 (reporting that he believes he has rheumatoid arthritis).  The issues are medically complex-involving multiple systems in the body-and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report a diagnosis that is later confirmed, however, no evidence in the record appears to reveal any diagnoses related to the left arm or left knee or any right arm diagnoses other than his service-connected residuals of a right clavicle fracture.  

The Veteran is competent to assert that he has had symptoms of pain in the left arm and left knee continuously since service; however, the Board finds his assertion not credible due to internal inconsistency and inconsistency with contemporaneous medical evidence and gives it little probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  During his December 2009 VA examination, the Veteran denied ever having had a history of problems related to the left shoulder or left knee, and no objective evidence of impairment of the left shoulder or left knee was found.  See December 2009 VA Examination (denying any problem with the left shoulder and left knee, revealing normal range of motion, without pain or tenderness, and no limitation on repetition).  During his March 2012 VA examination, no evidence of functional loss or limitation related to the left knee was found.  While he was assessed with mild hypertrophy of the right acromioclavicular joint, the diagnostic impression was of residuals of a right clavicle fracture, for which the Veteran is already service connected.  See March 2012 VA Treatment Records (reporting continued shoulder pain, but revealing no diagnosis of a left arm or shoulder or an additional right arm or shoulder disability).  

Moreover, while the Veteran complained of left and right shoulder pain in March 2011 and March 2012 VA treatment records, pain is a symptom and not a disability, absent evidence of an identifiable underlying disability.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain is a symptom that does not alone constitute a disability; there must be a diagnosed or identifiable underlying malady or condition).  No underlying left arm or shoulder disability or additional right arm or right shoulder disability has been diagnosed.  

The Veteran believes he has underlying disabilities that are etiologically related to his active service; however, as noted above, he is not competent to provide a diagnosis or a medical nexus in this case.  The issues are medically complex-involving multiple systems in the body-and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He is competent to report a diagnosis later confirmed, but, as noted above, the record does contain any competent evidence of an underlying left arm, right arm, or left knee disability other than the residuals of a right clavicle fracture, for which the Veteran is already service connected.  

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs against granting service connection for a left arm or right knee disability or a right arm disability other than his service-connected residuals of a right clavicle fracture, post-operative.


ORDER

Service connection for a right arm disability is denied.

Service connection for a left arm disability is denied.

Service connection for a left knee disability is denied.

REMAND

The issue of entitlement to service connection for a back disability was raised by the March 2012 VA examiner's statements that the Veteran's reported symptoms of tingling and burning in both legs below the knees and in both feet may be the result of spinal compression from multiple in-service parachute jump injuries.  See March 2012 VA Examination.  The Veteran also raised the issue in a January 2013 statement.  As the March 2012 VA examiner's statements as well as the Veteran's statements raise the possibility of secondary service connection for left leg, right leg, left foot, and right foot disabilities, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue); see also DeLisio v. Shinseki, 25 Vet. App. 45, 47 (2011) (holding that where a claim is still pending and evidence "reasonably indicates" that the claimed condition is caused by a non-service-connected disability that may itself be associated with service, VA must investigate the issue of entitlement to service connection on a secondary basis; and, if the causal disability is service connected, the pending claim "reasonably encompasses" a claim for service connection for the causal disability, regardless of whether a separate written claim was filed).  As such, and on remand, this issue should be adjudicated.

Regarding the residuals of a right clavicle fracture, the Veteran indicated during his July 2011 DRO hearing and in his January 2013 substantive appeal that his symptoms may have worsened since his last VA examination of the shoulder in December 2009.  The Veteran's most recent VA examination of the right shoulder area was in December 2009; therefore, more contemporaneous medical evidence is required, and the Veteran should be scheduled for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain any outstanding treatment records from VA, the Social Security Administration (SSA), and any indicated private treatment providers dated since January 2011.  

2.  Then, schedule the Veteran for an examination regarding the current severity of any residuals of a right clavicle fracture.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.  

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

The examiner should also indicate which symptoms or clinical findings are at least as likely as not residuals of his right clavicle fracture, status post-operative.  Please provide the basis for any diagnosis or opinion and a rationale or reasoned medical explanation for any opinion. 

3.  Then, after undertaking all indicated development, adjudicate the issue of entitlement to service connection for a back disability.  Appropriate notice of the determination and of the Veteran's appellate rights should be provided.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision on this issue.

4.  AFTER the claim for service connection for a back disability is adjudicated, schedule the Veteran for an examination by an appropriate examiner regarding the nature and etiology of the Veteran's right and left lower leg, and right and left foot symptoms of tingling and burning pain, or any peripheral neuropathy.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and provide an opinion, based on evidence in the record, regarding:  

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any bilateral lower leg and/or bilateral foot disability had its onset in service or is etiologically related to an in-service injury, event, or disease, including injuries from parachute jumps; 

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran 's right and left lower leg and/or right and left foot disability to include any neurological symptoms such as peripheral neuropathy are proximately due to or, alternatively, aggravated beyond their natural progression by any service-connected disability; 

The examiner MUST consider the March 2012 VA examiner's opinion that the March 2012 spine x-rays may indicate some pathology for transient bilateral neuropathy; a problem list in VA treatment records that suggests the Veteran has a diagnosis of diabetes mellitus, type I.  The examiner is instructed to consider the Veteran's reports of experiences in service and symptoms in service credible.  

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  If medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

4.  Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


